Case 3:14-Cr-30007-|\/|.]R Document 45 Filed 11/29/18 Page 1 of 6 Page |D #119

THE UNITED STATES DISTRICT COURT‘
FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED sTATEs 01= AMERICA, )
Plaintiff, §
vs. § No. 14 cR 30007_MJR
ostLDo GoNZALEZ, §
Defendant. §
STIPULATION oF FACTS

Comes now Steven D. Weinhoef’c, United States Attorney for the Southern District of
Illinois through Scott A. Versernan, Assistant U.S. Attorney for this District and herewith enter
into the following Stipulation of Facts with the Defendant, Osvaldo Gonzalez, represented by his
attorney, Bobby E. Bailey, pertaining to the conduct of the Defendant charged in the indictment in .
this case and the relevant conduct of the defendant within the scope of U.S.S.G. § 1B1.3.

1. Beginning in approxirnately 2008, and continuing off and on until‘at least May 19,
201 l, Defendant worked at a telemarketing business based in Orlando, Florida. This business was
owned and operated by an individual named Leandro Velazquez. The telemarketing business
operated under several different names, including:

v , A. - National-Solutions_LLC (“National Solutions” , which also did business as Blue

Scape Tirneshares lnternational, Country Wide Timeshares, Countrywide Timesha_resales MA,

Landrnark Tilneshares, Propertys Direct, Quicksale Propertys, Sun Property Networks, Sun

Property’s, Universal Propertys, and VIM Tirneshares. b National Solutions used a mail drop at
11310 S. Orange Blossom Trail, Orlando, Florida, as its registered address.

B. landmark Mar`kscing LLC (“Landmsrk Msrksting”), whish also did business

as Blue Scape Timeshares, Country Wide Tirneshares International, Propertys DRK, Quick Sale

l

Case 3:14-Cr-30007-|\/|.]R Documen`t 45 Filed 11/29/18 Page 2 of 6 Page |D #120

Advisers, Quick Sale Intemational, and University Propertys International. Landmark Marketing
used a mail drop at 2223 SW 13th Avenue, Miami, Florida, as its registered address.

C. R_ed Solutions LLC (“Red Solutions”), which also did business as City Resorts
and Resort Advisors. ` y

D. Ente;prise America, LLC (“EnterpriseAmerica”),which also did business as
American Timeshares, Exit Week, and Resort Advisors International, and Which used'a mail drop
at 11310 S. Orange Blossom Trail, Suite 156, Orlando, Florida, as its registered address,

E. - Investments Group of Florida, LLC (“Investments Group” , which also did
business as Resort Advisors AM. n

F. MultiGlobe LLC (“MultiGlobe”), which also did business as Universal
Propertys and Which used a mail drop at 1750 Sand Lake Road, Orlando, Florida, as its registered
address. 7 y .
(For ease of reference, these companies are referred to as “National Solutions” throughout the
remainder of this document, regardless of what specific name the company was using at any
particular time.)

2. During the time he worked at National Solutions, Defendant knowingly and
williblly conspired with the owner, managers, and other employees of National Solutions to
commit an offense against the United States, namely to devise and participate in a scheme and
artiiice to defraud and to obtain money and property by means of false and fraudulent pretenses,
representations and promises, and for the purpose of executing the scheme, and attempting to do
so, knowingly to cause items to be sent and delivered by United States Mail to addresses located
throughout the United States, including the Southem- Distri_ct of Illinois, and knowingly to cause

telephone calls, internet communications, credit card transactions, electronic fund transfers, and

Case 3:14-Cr-30007-I\/|.]R Document 45 Filed 11/29/18 Page 3 of 6 Page |D #121

other signals to be transmitted in interstate and foreign commerce by means of wire and radio
communication, including interstate telephone calls between employees of National Solutions-and

consumers located in the Southern District of Il_linois.

3. National Solutions Was a scam which defrauded consumers throughout the United
States.

4. National Solutions purported to be in the business of marketing and selling used
timeshares.

5. National Solutions deceived timeshare owners into believing it had located buyers
for their timeshares. National Solutions then tiickedthe owners into paying large upfront fees for
the purported purpose of completing the sales of their timeshares.

6. Defendant and ` other National Solutions salespersons placed unsolicited
telemarketing calls to timeshare owners. Typically, Defendant and the other salespersons called
owners who had'listed their timeshares' for sale with other companies.

7. Defendant and the other National Solutions salespersons typically began the calls
by falsely telling the victims that they had'buyers who were interested in purchasing the Victims’
timeshares. Oiten, Defendant and the other salespersons told the victims that their buyers Were
willing to pay an amount thatwas at or near the price that the victims had previously asked for
when marketing their timeshares.

8. Aiter coniirming that the victims were interested in selling their timeshares,
Defendant and the other National Solutions salespersons told the victims that they Would have to
pay an upnont fee for the sale to proceed In some instances, Defendant and the other salespersons
falsely told the victims that this fee Was required as an “eamest money deposi ” to ensure that the

victims Were committed to selling their timeshares. ln other instances,_Defendant and the other

"l

Case 3:14-Cr-30007-|\/|.]R Document 45 Filed 11/29/18 Page 4 of 6 Page |D #122 l

salespersons falsely told the victims that the fees were required to pay for various sale-related
expenses, such as closing costs, document processing fees, or title searches. Regardless of the
reason given, Defendant and the other salespersons falsely told the victims that these fees would
be refunded to them at the closings on the sales of their timeshares.

9. In order to further deceive the victims into believing that the transactions Were
legitimate, Defendant and the other National Solutions salespersons often represented or implied
that the transactions would be reviewed and approved by the Federal Trade Cornmission.

10. The upfront fees charged to the victims ranged iiom $1,000 to $3,150. Ordinarily,
Defendant and the other vNational Solutions salespersons directed the victims to send a money
order or cashier’s check via an overnight delivery service, or through the United States mails.
National Solutions also accepted payment via credit cards.

ll. National Solutions sent contracts to the victims via the United States Mails.
Defendant and the other National Solutions telemarketers instructed the victims to sign these
contracts and return them to National Solutions. Defendant and the other salespersons described
these contracts as a “sales agreements” or “seller’s documents.”

12. Contrary to what Defendant and the other salespersons represented, these contracts
were not “sales agreements” or “seller’s documents.” The fine print of these contracts indicated
that the victims were agreeing to pay a one-time, non-recurring fee for advertising their tirneshares
for sale with National Solutions.

13. 4 Many victims signed and returned the contracts to National Solutions without

reading them. Victims who noticed the advertising language and called the company to inquire or

complain were told by Defendant and the other salespersons to ignore the fmc print, and that the

contract was a standardized form contract Defendant and the other telemarketers then falsely

Case 3:1`4-Cr-30007-|\/|.]R Document 45 Filed 11/29/18 Page 5 of 6 Page |D #123

reassured the victims that there were buyers who were ready to proceed with the purchases of their
timeshares. Relying on these representations, many of the victims who were initially reluctant
signed the contracts and returned them to National Solutions via the United States Mails.

14. Afcer receiving the victims’ payments and signed contracts, Defendant and the
other National Solutions salespersons usually did not contact the victims again. The promised
dates for the closings on the victims’ timeshares typically passed without anyone from National
Solutions contacting the victims.

15. When victims called to inquire about the sales of their timeshares, National
Solutions’ employees lied to the victims and tried to convince them that the sales of their
timeshares were still proceeding The National Solutions employees provided a variety of false
excuses for why the sales had been delayed, such as some paperwork had not been completed or
that there Was a problem with the buyer’s financing

16. When victims demanded refunds, their demands usually were denied or went
unanswered

17. The conspiracy and scheme to defraud victimized individuals located throughout
the United States, Canada, and other countiies. Those victims included individuals who resided
in the following counties of the Southern District of Illinois: St. Clair, Madison, Clark, Franklin,
Jasper, Massac, and Saline.

18. The conspiracy was conducted in connection with telemarketing.

l9. As a salesperson for National Solutions, Defendant'used the false and misleading
statements described above to make sales. During the time period of 2008 through May 19, 2011,
defendant made sales totaling $186,522.

All in violation of Title 18, United States Code, Section 1349 and 2326(1). y

Case 3:14-Cr-30007-I\/|.]R Document 45 Filed 11/29/18 Page 6 of 6 _ Page |D #124

SO STIPULATED:`

assuring

ostLno GolNzALEz\(
Defendant

BOBBY E. BAILEY
Attorney for Defendant

 

Date: //”D§[l'

STEVEN D. WEINHOEFT

_ United States Attomey

SCOTT A. VERSEMAN
Assistant United States Attorney

Date: TLN"L 2_€?, zOl(tS

 

